DAUKSCH, Chief Judge.
This is an appeal from an order by the trial court determining it had no jurisdic*295tion in this matter. It was the judgment of the trial court that after the plaintiff’s complaint was dismissed with leave to amend and the twenty days for amendment expired; the case stood dismissed and the trial court no longer had jurisdiction.
An order dismissing a complaint with leave to amend is a non-appealable non-final order which does not terminate the proceedings in the trial court. Because it is a non-final order, the trial court was in error in its determination it had lost jurisdiction, so we reverse the order regarding jurisdiction. Appellant has asked us to rule on the order dismissing the complaint with leave to amend. As was earlier said, this is not an appealable order. Hancock v. Piper, 186 So.2d 489 (Fla.1966).
The jurisdiction order is reversed and this cause remanded for the court’s ruling on appellee’s motion to dismiss with prejudice.
REVERSED AND REMANDED.
COBB and SHARP, JJ., concur.